900 F.2d 260
53 Fair Empl.Prac.Cas.  1744
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lorna Sanders TRIPLETT, Plaintiff-Appellant,v.ELECTRONIC DATA SYSTEMS and Donald Kremer, Defendants-Appellees.
No. 89-1563.
United States Court of Appeals, Sixth Circuit.
April 17, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and WILLIAM J. THOMAS, District Judge*.
PER CURIAM.


1
Plaintiff-appellant Lorna Sanders Triplett appeals the entry of summary judgment in this civil rights and wrongful discharge action.  Triplett was employed by defendant-appellee Electronic Data Systems as a secretary for two years before she was discharged per the direction of her supervisor, defendant-appellee Donald Kremer in January, 1987.


2
Triplett commenced the instant action alleging that her discharge was motivated by racial discrimination, in violation of Title VII, 42 U.S.C. Sec. 2000e,1 and that she was terminated in breach of an implied just cause employment contract arising under Michigan law as enunciated in Touissant v. Blue Cross & Blue Shield of Michigan, 292 N.W.2d 880 (Mich.1980).


3
After review of the pleadings, the briefs, the record in its entirety, and the arguments of counsel, this court concludes that the assignments of error charged by the appellant are not well taken and the decision of the trial court is accordingly AFFIRMED for the reasons articulated in Judge Bell's well-reasoned opinion.



*
 The Honorable William J. Thomas, Senior District Judge for the Northern District of Ohio, sitting by designation


1
 Triplett further alleged that her discharge was discriminatory in violation of 42 U.S.C. 1981 and Michigan's Elliot-Larsen Civil Rights Act, that state's analogue to Title VII.  Claims of discrimination under each of these provisions are judged with respect to the same substantive legal standards